DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianke Kang (Reg. No. 72,445) on 16 February 2021.

The application has been amended as follows: 
Amendment to the claims:
4. (Currently Amended) The capacitor component of claim 1, wherein the first and second internal electrodes respectively include first and second insulating portions,
electrodes are spaced apart from the second internal electrode by the second insulating portion, and
the second connection [[electrode is]] electrodes are spaced apart from the first internal electrode by the first insulating portion.

Claim 6 is hereby canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor component comprising the first connection pattern includes first and second edges opposing each other in the third direction and completely spaced apart from both ends of the first extended pattern in the third direction, a third edge connecting the first and second edges to each other, the second connection pattern includes fourth and fifth edges opposing each other in the third direction and completely spaced apart from both ends of the second extended pattern in the third direction, a sixth edge connecting the fourth and fifth  edges to each other, and the third edge and the sixth edge face each other in the second direction, the first connection electrodes and the first connection patterns are provided in plural, the plurality of first connection electrodes are spaced apart from each other in the third direction and the plurality of first connection patterns are spaced apart from each other in the third direction, and the second connection electrodes and the plurality of second connection patterns are 

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor component comprising a plurality of first connection electrodes extending in the first direction in the body, connected to the first internal electrodes; a plurality of second connection electrodes extending in the first direction in the body, connected to the second internal electrodes; wherein the first external electrode includes a first extended pattern disposed at one end portion on the one surface of the body in a second direction and extending in a third direction of the body, and a plurality of first connection patterns respectively extending, in the second direction, from a region spaced apart from both ends of the first extended pattern in the third direction to respectively cover the plurality of first connection electrodes, the second external electrode includes a second extended pattern disposed at the other end portion on the surface of the body in the second direction and extending in the third direction, and a plurality of second connection patterns respectively extending, in the second direction, from a region spaced apart from both ends of the second extended pattern in the third direction to respectively cover the plurality of second connections, and the plurality of first connection patterns respectively face the plurality of second connection patterns in the second direction (claims 16-20).



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/David M Sinclair/Primary Examiner, Art Unit 2848